United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                      August 18, 2003

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 02-50889




                      UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee


                                 VERSUS


                      JIMMY DEAN MITCHELL, SR.


                                                 Defendant - Appellant



           Appeal from the United States District Court
          For the Western District of Texas, San Antonio
                         SA-00-CR-456-ALL


Before DAVIS, SMITH and DUHE’, Circuit Judges.

PER CURIAM:*

      Mitchell   challenges   his   conviction   on   drug     trafficking

charges. He argues first that the district court erred in refusing

to suppress statements he made at the time of his arrest.               These

statements were made to officers while they were executing a search

warrant on Raul Garza’s mobile home where Mitchell was a guest.

Mitchell and the other occupants of the mobile home were detained

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
during    the   search   and   before       Mitchell   made    his   statements.

Mitchell argues that the officers arrested him without probable

cause and the district court should have excluded his statements as

a fruit of that violation.

       The district court correctly rejected Mitchell’s argument

because the law is clear that “a warrant to search for contraband

founded on probable cause implicitly carries with it the limited

authority to detain the occupants of the premises while a proper

search is conducted.”          Michigan v. Summers, 452 U.S. 692, 705

(1981).    During that detention, officers may draw their weapons,

handcuff the occupants, United States v. Cavazos, 288 F.3d 706 (5th

Cir. 2002), and bring the occupants outside the residence.                United

States v. Broussard, 80 F.3d 1025, 1033 (5th Cir. 1996).                      These

same   cases    hold   that    voluntary      statements      made   during    this

detention are admissible against the defendants.               See Cavazos, 288

F.3d at 712; Broussard, 80 F.3d at 1033.

       Mitchell argues next that the prosecutor improperly bolstered

the credibility of the testimony of key prosecution witness Timothy

Sanchez in three statements during his closing argument.                As there

was no objection to these comments, this court reviews for plain

error.    United States v. Goff, 847 F.2d 149, 162 (5th Cir. 1997).

The first comment was a fair response to the defense’s argument

that Sanchez was a liar and that his testimony should not be

believed because the government agreed to a lesser sentence based


                                        2
on the number of times he testified for the government.            The second

challenged comment was in regard to Sanchez’s plea agreement. When,

as here, the defense contends that a plea agreement between the

government and a witness is an incentive for the witness to lie to

get a lower sentence, the government may present what amounts to

argument   bolstering   the    credibility     of   a    witness   if   it   is

specifically done in rebuttal to the defense’s comments.                United

States v. Washington, 44 F.3d 1271, 1278 (5th Cir. 1995).                    The

third challenged statement was a comment by the prosecutor that the

jury should believe Sanchez over a defense witness Warren Stalbird

because both had testified before another jury that had believed

Sanchez and found Stalbird guilty.        This evidence was already in

the record and the prosecutor could permissibly indicate to the

jury the inferences and conclusions he wanted them to reach from

evidence in the record.       Id.   The district court also instructed

the jury to consider the testimony of Sanchez with great care.

There is no error on this point.

     Finally, Mitchell argues that the district court erred in

failing to resolve his objection to the pre-sentence report’s(PSR)

treatment of his prior offenses as unrelated.              This argument is

belied by the record.    The district court accepted the facts found

in the PSR.      The PSR recommended assigning career status to

Mitchell because his three previous convictions were unrelated. In

response   to   Mitchell’s    objection   to   this     recommendation,      the

probation officer gave detailed reasons why he disagreed with the

                                     3
objection.   He asserted that (1) the prior offenses occurred on

separate   occasions      and   were    the   subject     of    three     separate

indictments; and (2) the three separate indictments were not

consolidated for sentencing.           At sentencing Mitchell objected to

the characterization of the offenses as unrelated but offered no

evidence or substantive arguments tending to refute the probation

officer’s reasoning.        The district court overruled Mitchell’s

objection.    Under    these      circumstances,     the       district   court’s

acceptance   of   facts    asserted      in   the   PSR   and    overruling     of

Mitchell’s   arguments     were    adequate    to   resolve       this    disputed

sentencing issue.

     Because we find no reversible error, we affirm Mitchell’s

conviction and sentence.

     AFFIRMED.




                                        4